         4:20-bk-10444 Doc#: 42 Filed: 08/06/20 Entered: 08/06/20 20:39:28 Page 1 of 1


                            IN THE UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF ARKANSAS
                                        CENTRAL DIVISION



IN RE: Saleta Wagner

CASE NO:      4:20-bk-10444 J                                                                     Chapter 13



                                 CHAPTER 13 ORDER TO MODIFY PLAN
                                  AND TO PROVIDE DOCUMENTATION

   Before the court is the Objection to Confirmation of Plan, Docket Entry [36], filed on June 16, 2020 by the

Trustee. The Objection was set for hearing on July 28, 2020. Prior to the hearing, the objection was settled ,

and a hearing was not necessary.

   For cause shown, the court finds that the Objection to Confirmation of Plan is sustained. The Debtor is

granted 28 days from the date of this Order to file a modification to the plan and to provide documentation

regarding the plan. Failure to file the modification and submit the documentation within the time described in

this Order may result in dismissal of the case without further notice or hearing .

   IT IS SO ORDERED.




Date: 08/06/2020                                                           /s/ Phyllis M. Jones
                                                                             Phyllis M. Jones
                                                                          U.S. Bankruptcy Judge

cc: Jack W Gooding, Trustee

     Brian C Wilson - - Electronically by ECF

     Saleta Wagner
     612 Oakley Lane
     Jacksonville, AR 72076
